         Case 2:14-cv-02012-MH Document 70 Filed 09/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILADELPHIA GUN CLUB, INC., et al.,                   CIVIL ACTION

                      Plaintiffs,
              v.
                                                       NO. 14-2012
SHOWING ANIMALS RESPECT AND
KINDNESS, INC., et al.,

                     Defendants.



                               Receipt for Return of Hard Drive

       The undersigned hereby acknowledges receipt of Document No. 51 in the above-

captioned case, which is being returned to the Bucks County Prothonotary pursuant to Order of

the Honorable Marilyn Heffley, United States Magistrate Judge.




       Date Hard Drive Received:




       Hard Drive Received By:      -~     Signature
